 



Exhibit 10.1
CONVEYANCE OF NET PROFITS INTEREST
     This Conveyance of Net Profits Interest and Assignment of Pre-Effective
Time Payment (this “Conveyance”) is made, as of April 30, 2008, from Whiting Oil
and Gas Corporation, a Delaware corporation and Equity Oil Company, a Colorado
corporation (collectively, the “Grantor”) to The Bank of New York Trust Company,
N.A., with offices at 919 Congress Avenue, Suite 500, Austin, Texas 78701,
Attention: Mike J. Ulrich, as trustee (the “Trustee”), acting not in its
individual capacity but solely as trustee of the Whiting USA Trust I (the
“Trust”), a statutory trust created under the Delaware Statutory Trust Act as of
October 18, 2007 (such Trustee acting as trustee of the Trust and as such term
is further defined below, the “Grantee”). Capitalized terms shall have the
meaning set forth in Article II below.
ARTICLE I
GRANT OF NET PROFITS INTEREST
     For and in consideration of Ten and No/100 Dollars ($10.00) and other good
and valuable consideration (including the issuance by Grantee to Grantor of
13,863,889 Trust Units) to Grantor paid by Grantee, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor has bargained, sold,
granted, conveyed, transferred, assigned, set over, and delivered, and by these
presents does hereby bargain, sell, grant, convey, transfer, assign, set over,
and deliver unto Grantee, its successors and assigns, effective as of the
Effective Time, a net profits interest (the “Net Profits Interest”) in and to
the Subject Leases and the Minerals in and under and produced and saved from the
Subject Interests during the Net Profits Period, calculated in accordance with
the provisions of Article III below and payable solely out of gross proceeds
from the sale of the Subject Minerals produced and saved through the Subject
Wells, in an amount equal to the product of the Proceeds Percentage times the
Net Profits attributable to the Subject Interests, all as more fully provided
hereinbelow.
     TO HAVE AND TO HOLD the Net Profits Interest, together with all and
singular the rights and appurtenances thereto in anywise belonging, unto
Grantee, its successors and assigns, subject, however, to the following terms
and provisions, to-wit:
ARTICLE II
DEFINITIONS
     As used herein, the following terms shall have the meaning ascribed to them
below:
     “Administrative Hedge Costs” shall mean those costs paid by Grantor to
counter-parties under the Existing Hedges or to Persons that provide credit to
maintain any Existing Hedge (in each case) after the Effective Time, but
excluding any Hedge Settlement Costs.
     “Affiliate” shall mean with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person. As used in this definition, the term “control” (and
the correlative terms “controlling,” “controlled by,” and “under common
control”) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “BOE” shall mean (a) for Oil included in the Subject Minerals, one barrel,
(b) for Gas Liquids included in the Subject Minerals, one barrel, and (c) for
Gas included in the Subject Minerals, the amount of such hydrocarbons equal to
one barrel, determined using the ratio of six Mcf of Gas to one barrel of Oil.
     “Business Day” shall mean any day that is not a Saturday, Sunday or any
other day on which national banking institutions in New York, New York, Denver,
Colorado or Wilmington, Delaware are closed as authorized or required by law.
     “Contingent Debt Regulations” shall have the meaning given such term in
Section 8.9(b).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Conveyance” shall mean this Conveyance of Net Profits Interest and
Assignment of Pre-Effective Time Payment, as the same may be amended or modified
from time to time by one or more instruments executed by both Grantor and
Grantee.
     “Debit Balance” shall have the meaning given such term in Section 3.2(c).
     “Effective Time” shall mean 12:01 a.m., local time in effect where the
Subject Interests are located, on the date of this Conveyance.
     “Eligible Materials” shall mean Materials for which amounts in respect of
the cost of such Materials were properly debited to the Net Profits Account.
     “Existing Hedges” shall mean the Hedges entered into by Grantor with
respect to the Subject Minerals prior to the date hereof as described in
Exhibit A to the Supplemental Agreement.
     “Fair Value” shall mean, with respect to any portion of the Net Profits
Interest to be released pursuant to Section 5.1 in connection with a sale or
release of any Subject Interest, an amount equal to the excess of (i) the
proceeds which could reasonably be expected to be obtained from the sale of such
portion of the Net Profits Interest to a party which is not an Affiliate of
either Grantor or the Trust on an arms’-length negotiated basis, taking into
account relevant market conditions and factors existing at the time of any such
proposed sale or release, over (ii) Grantee’s proportionate share of any sales
costs, commissions and brokerage fees.
     “Farmout Agreement” shall mean any farmout agreement, participation
agreement, exploration agreement, development agreement or any similar
agreement.
     “Gas” shall mean natural gas and other gaseous hydrocarbons or minerals,
including helium, but excluding any Gas Liquids.
     “Gas Liquids” shall mean those natural gas liquids and other liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a Gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

2



--------------------------------------------------------------------------------



 



     “Grantee” shall mean Grantee as defined in the first paragraph of this
Conveyance, and its successors and assigns; and, unless the context in which
used shall otherwise require, such term shall include any successor owner at the
time in question of any or all of the Net Profits Interest.
     “Grantor” shall have the meaning given such term in the first paragraph of
this Conveyance.
     “Hedge” shall mean any commodity hedging transaction pertaining to
Minerals, whether in the form of (i) forward sales and options to acquire or
dispose of a futures contract solely on an organized commodities exchange,
(ii) derivative agreements for a swap, cap, collar or floor of the commodity
price, or (iii) similar types of financial transactions classified as “notional
principal contracts” pursuant to Treasury Regulation § 1.988-1(a)(2)(iii)(B)(2).
     “Hedge Settlement Costs” shall mean any and all payments required to be
made by Grantor to the counterparties in connection with the settlement or
mark-to-market of trades made under any Existing Hedge and all payments made by
Grantor for any early termination of any Existing Hedge.
     “Hedge Settlement Revenues” shall mean any and all payments received by
Grantor from the counterparties in connection with the settlement or
mark-to-market of trades made under any Existing Hedge and all payments received
by Grantor for any early termination of any Existing Hedge.
     “Lease” shall mean (i) a lease of one or more Minerals described in
Exhibit A attached hereto as to all lands and depths described in such lease (or
the applicable part or portion thereof, if limited in depth and/or areal extent
in Exhibit A) and any interest therein and any leasehold interest in any other
lease of Minerals derived from the pooling or unitization of such lease (or
portion thereof, if limited in depth and/or areal extent in Exhibit A) with
other leases, together with any interest acquired or maintained by Grantor in
any and all extensions of such lease, (ii) any replacement lease taken upon or
in anticipation of termination of such lease (if executed and delivered during
the term of or within one year after the expiration of the predecessor lease),
as to all lands and depths described in the predecessor lease (unless the
extended or predecessor lease is specifically limited in depth or areal extent
in Exhibit A, in which event only the corresponding portion of such lease shall
be considered a renewal or extension or a replacement lease subject to this
Conveyance), and (iii) any other Mineral leasehold, royalty, overriding royalty
or Mineral fee interest described in Exhibit A attached hereto; and “Leases”
shall mean all such Leases and all such renewal and extensions and replacement
Leases.
     “Manufacturing Costs” shall mean the costs of Processing that generate
Manufacturing Proceeds received by Grantor.
     “Manufacturing Proceeds” shall mean the excess, if any, of (i) proceeds
received by Grantor from the sale of Subject Minerals that are the result of any
Processing over (ii) the part of such proceeds that represents the Payment Value
of such Subject Minerals before any Processing.

3



--------------------------------------------------------------------------------



 



     “Materials” shall mean materials, supplies, equipment and other personal
property or fixtures located on or used in connection with the Subject
Interests.
     “Mcf” shall mean one thousand cubic feet.
     “Minerals” shall mean Oil, Gas and Gas Liquids.
     “MMBOE” shall mean one million BOE.
     “Money Market Interest Rate” shall mean the lesser of (a) the rate of
interest per annum publicly announced from time to time in the Midwest edition
of the Wall Street Journal as the “money market” interest rate on an annual
yield basis, but if such rate is not available, then such similar rate as
reported by a nationally recognized financial news source or (b) the maximum
rate of interest permitted under applicable law.
     “Net Profits” shall have the meaning given such term in Section 3.2(b).
     “Net Profits Account” shall mean the account maintained in accordance with
the provisions of Section 3.1.
     “Net Profits Interest” shall have the meaning given such term in Article I.
     “Net Profits Period” shall mean the period from and after the Effective
Time until and including the Termination Date.
     “Oil” shall mean crude oil, condensate and other liquid hydrocarbons
recovered by field equipment or facilities, excluding Gas Liquids.
     “Payment Period” shall mean a calendar quarter, provided that for purposes
of the Net Profits Interest the first Payment Period shall mean the period from
and after the Effective Time until June 30, 2008, and the last Payment Period
shall mean any portion of the calendar quarter during which the Termination Date
occurs from the beginning of such calendar quarter until and including the
Termination Date, and provided further that for purposes of the Pre-Effective
Time Payment the first Payment Period shall mean the period from and after
January 1, 2008 until March 31, 2008 and the second Payment Period shall mean
the period from and after April 1, 2008 through, but excluding, the Effective
Time.
     “Payment Value” of any Subject Minerals shall mean:
     (a) With respect to Oil and Gas Liquids, (i) the highest price available to
Grantor for such Oil and Gas Liquids at the Lease on the date of delivery
pursuant to a bona fide offer, posted price or other generally available
marketing arrangement from or with a non-Affiliate purchaser, or (ii) if no such
offer, posted price or arrangement is available, the fair market value of such
Oil and/or Gas Liquids, on the date of delivery at the Lease, determined in
accordance with generally accepted and usual industry practices;
     (b) With respect to Gas, (i) the price specified in any Production Sales
Contract for the sale of such Gas or (ii) if such Gas cannot be sold pursuant to
a Production Sales Contract,

4



--------------------------------------------------------------------------------



 



(A) the average of the three highest prices (adjusted for all material
differences in quality) being paid at the time of production for Gas produced
from the same field in sales between non-affiliated Persons (or, if there are
not three such prices within such field, within a 50-mile radius of such field)
but, for any Gas subject to price restrictions established, prescribed or
otherwise imposed by any governmental authority having jurisdiction over the
sale of such Gas, no more than the highest price permitted for such category or
type of Gas after all applicable adjustments (including without limitation tax
reimbursement, dehydration, compression and gathering allowances, inflation and
other permitted escalations), or (B) if subsection (b)(ii)(A) above is not
applicable, the fair market value of such Gas, on the date of delivery, at the
Lease, determined in accordance with generally accepted and usual industry
practices.
     “Permitted Encumbrances” shall mean the following whether now existing or
hereinafter created but only insofar as they cover, describe or relate to the
Subject Interests or the lands described in any Lease:
     (a) the terms, conditions, restrictions, exceptions, reservations,
limitations and other matters contained in the agreements, instruments and
documents that create or reserve to Grantor its interests in any of the Leases,
including any Prior Reversionary Interest; provided, however, that none of the
foregoing shall operate to reduce Grantor’s “Net Revenue Interest” for any well
to below the “Net Revenue Interest” set forth in Exhibit B to the Supplemental
Agreement for such well or increase the “Working Interest” of Grantor for any
well above that “Working Interest” set forth in Exhibit B to the Supplemental
Agreement for such well (unless there is a proportionate increase in Grantor’s
corresponding “Net Revenue Interest” for such well);
     (b) any (i) undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to maintenance,
development, production or operation of the Leases or for the purpose of
developing, producing or processing Minerals therefrom or therein, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens or charges for liquidated amounts, in each
case arising in the ordinary course of business that Grantor has agreed to pay
or is contesting in good faith in the ordinary course of business;
     (c) any liens for taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith by Grantor in the ordinary
course of business;
     (d) any liens or security interests created by law or reserved in any Lease
for the payment of royalty, bonus or rental, or created to secure compliance
with the terms of the agreements, instruments and documents that create or
reserve to Grantor its interests in the Leases;
     (e) any obligations or duties affecting the Leases to any municipality or
public authority with respect to any franchise, grant, license or permit, and
all applicable laws, rules, regulations and orders of any governmental
authority;
     (f) any (i) easements, rights-of-way, servitudes, permits, surface leases
and other rights in respect of surface operations, pipelines, grazing, hunting,
lodging, canals, ditches, reservoirs or the like, and (ii) easements for
streets, alleys, highways, pipelines, telephone lines,

5



--------------------------------------------------------------------------------



 



power lines, railways and other similar rights-of-way, on, over or in respect of
the lands described in the Leases, provided that, in the case of clauses (i) and
(ii), such easements, rights-of-way, servitudes, permits, surface leases and
other rights do not materially impair the value of the Net Profits Interest;
     (g) all lessors’ royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production created or in existence as of
the Effective Time; provided, however, that none of the foregoing shall operate
to reduce Grantor’s “Net Revenue Interest” for any well to below the “Net
Revenue Interest” set forth in Exhibit B to the Supplemental Agreement for such
well or increase the “Working Interest” of Grantor for any well above that
“Working Interest” set forth in Exhibit B to the Supplemental Agreement for such
well (unless there is a proportionate increase in Grantor’s corresponding “Net
Revenue Interest” for such well);
     (h) preferential rights to purchase or similar agreements and required
third party consents to assignments or similar agreements;
     (i) all rights to consent by, required notices to, filings with, or other
actions by any governmental authority in connection with the sale or conveyance
of the Leases or interests therein;
     (j) production sales contracts; division orders; contracts for sale,
purchase, exchange, refining or processing of Minerals; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements for development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; salt water or other disposal agreements; seismic or
geophysical permits or agreements; and any and all other agreements entered into
by Grantor or its Affiliates in connection with the exploration or development
of the Leases or the extraction, processing or marketing of production therefrom
or to which any of the Leases were subject when acquired by Grantor or its
Affiliates; provided, however, that none of the foregoing shall operate to
reduce Grantor’s “Net Revenue Interest” for any well to below the “Net Revenue
Interest” set forth in Exhibit B to the Supplemental Agreement for such well or
increase the “Working Interest” of Grantor for any well above that “Working
Interest” set forth in Exhibit B to the Supplemental Agreement for such well
(unless there is a proportionate increase in Grantor’s corresponding “Net
Revenue Interest” for such well); and
     (k) conventional rights of reassignment that obligate Grantor to reassign
all or part of a property to a third party if Grantor intends to release or
abandon such property;
     “Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, instrumentality, or other entity or association.
     “Possible Refundable Amounts” shall have the meaning set forth in
Section 3.1(a)(v).
     “Pre-Effective Time Payment” shall have the meaning given such term in
Article VIII.

6



--------------------------------------------------------------------------------



 



     “Prior Reversionary Interest” shall mean any contract, agreement, Farmout
Agreement, lease, deed, conveyance or operating agreement that exists as of the
Effective Time or that burdened the Subject Interests at the time such Subject
Interests were acquired by Grantor, that by the terms thereof requires a Person
to convey a part of the Subject Interests to another Person or to permanently
cease production of any Subject Well, including obligations arising pursuant to
any operating agreements, Leases, coal leases, and other similar agreements or
instruments affecting the Subject Interests.
     “Proceeds Percentage” shall mean ninety percent (90%).
     “Processing” or “Processed” shall mean to manufacture, fractionate or
refine Subject Minerals, but such terms do not mean or include activities
involving the use of normal lease or well equipment (such as dehydrators, gas
treating facilities, mechanical separators, heater-treaters, lease compression
facilities, injection or recycling equipment, tank batteries, field gathering
systems, pipelines and equipment and so forth) to treat or condition Minerals or
other normal operations on any of the Subject Interests.
     “Production Period Prior to Effective Time” shall mean the period
commencing on and including January 1, 2008 through, but excluding, the day of
the Effective Time.
     “Production Sales Contracts” shall mean all contracts, agreements and
arrangements for the sale or disposition of Minerals.
     “Quarterly Record Date” shall mean the 50th day following the close of each
Payment Period. The first Quarterly Record Date shall be May 20, 2008.
     “Subject Interests” shall mean each kind and character of right, title,
claim, or interest (collectively the “rights”), that Grantor has or owns in the
Leases and the Subject Wells whether such right be under or by virtue of a
lease, a unitization or pooling order or agreement, an operating agreement, a
division order, or a transfer order or be under or by virtue of any other type
of claim or title, legal or equitable, recorded or unrecorded, all as such
rights shall be (a) enlarged or diminished by virtue of the provisions of
Section 4.2, and (b) enlarged by the discharge of any payments out of production
or by the removal of any charges or encumbrances to which any of such rights are
subject at the Effective Time (provided that such removal is pursuant to the
express terms of the instrument that created such charge or encumbrance) and any
and all renewals and extensions of the right occurring within one year after the
expiration of such rights.
     “Subject Leases” shall mean each kind and character of right, title, claim,
or interest (collectively the “rights”), that Grantor has or owns in the Leases
whether such right be under or by virtue of a lease, a unitization or pooling
order or agreement, an operating agreement, a division order, or a transfer
order or be under or by virtue of any other type of claim or title, legal or
equitable, recorded or unrecorded, all as such rights shall be (a) enlarged or
diminished by virtue of the provisions of Section 4.2, and (b) enlarged by the
discharge of any payments out of production or by the removal of any charges or
encumbrances to which any of such rights are subject at the Effective Time
(provided that such removal is pursuant to the express terms of the

7



--------------------------------------------------------------------------------



 



instrument that created such charge or encumbrance) and any and all renewals and
extensions of the right occurring within one year after the expiration of such
rights.
     “Subject Minerals” shall mean all Minerals in and under and that may be
produced, saved, and sold from, and are attributable to, the Subject Interests
from and after the Effective Time, after deducting the appropriate share of all
royalties and any overriding royalties, production payments and other similar
charges (except the Net Profits Interest) burdening the Subject Interests at the
Effective Time, provided that, (a) there shall not be included in the Subject
Minerals (i) any Minerals attributable to non-consent operations conducted with
respect to the Subject Interests (or any portion thereof) as to which Grantor
shall be a non-consenting party as of the Effective Time that are dedicated to
the recoupment or reimbursement of costs and expenses of the consenting party or
parties by the terms of the relevant operating agreement, unit agreement,
contract for development, or other instrument providing for such non-consent
operations (including any interest, penalty or other amounts related thereto),
or (ii) any Minerals unavoidably lost in production or used by Grantor for
production operations (including without limitation, fuel, secondary or tertiary
recovery) conducted solely for the purpose of producing Subject Minerals from
the Subject Interests, and (b) there shall be included in the Subject Minerals
any Minerals attributable to non-consent operations conducted with respect to
the Subject Interests (or any portion thereof) as to which Grantor shall be a
non-consenting party as of the Effective Time that are produced, saved, and sold
from, and are attributable to the Subject Interests after the Effective Time
from and after the recoupment or reimbursement of costs and expenses (including
any interest, penalty or other amounts related thereto) of the consenting party
or parties by the terms of the relevant operating agreement, unit agreement,
contract agreement, contract development, or other instruments providing for
such non-consent operations.
     “Subject Well” shall mean each well (whether now existing or hereinafter
drilled) on the Leases in respect of which Grantor owns any interest or is
entitled to any of the Minerals production or the proceeds therefrom (whether
directly or indirectly by virtue of the effect of any farmout or farmin
provisions or other provisions).
     “Supplemental Agreement” shall mean the Supplemental Agreement entered into
between the Grantor and Grantee on even date herewith.
     “Termination Date” shall mean the day on which the total volume of the
Subject Minerals produced, saved and sold from and after the Effective Time
equals a volume of (a) 9.1147 MMBOE less (b) the total volume of the Subject
Minerals produced, saved and sold during the Production Period Prior to the
Effective Time and less (c) the aggregate volume of proved reserves attributable
to the Subject Interests that are Transferred by Grantor pursuant to Section 5.1
hereof (with the volume of proved reserves attributable to any individual
Subject Interest so Transferred determined solely by reference to the quantity
of reserves attributable to such Subject Interest that are expected to be
produced during the term of the Net Profits Interest in the most recent reserve
report prepared by an independent reserve engineer in accordance with the
methodology specified in the rules and regulations of the Securities and
Exchange Commission, provided that, in the event an independent reserve engineer
has not prepared a reserve report satisfying the foregoing requirements within
twelve (12) months prior to the date

8



--------------------------------------------------------------------------------



 



of the Transfer of such Subject Interest, no volume of proved reserves for such
Subject Interest shall be included in such aggregate volume pursuant to this
clause (c)).
     “Transfer” including its syntactical variants, shall mean any assignment,
sale, transfer, conveyance, or disposition of any property; provided, however,
“Transfer” as used herein does not include the granting of a security interest,
pledge, or mortgage in Grantor’s interest in any property, including the Subject
Interests or the Subject Minerals.
     “Trust Units” shall have the meaning ascribed to such term in the Trust
Agreement.
     “Trust Agreement” shall mean the Amended and Restated Trust Agreement of
Whiting USA Trust I, dated of even date herewith, by and among Grantor, Grantee
and Wilmington Trust Company, a banking corporation organized under the laws of
the State of Delaware.
ARTICLE III
ESTABLISHMENT OF NET PROFITS ACCOUNT
     3.1 Net Profits Account. Grantor shall establish and maintain true and
correct books and records in order to determine the credits and debits to a Net
Profits Account to be maintained by Grantor at all times during the Net Profits
Period, in accordance with the terms of this Conveyance and prudent and accepted
accounting practices. For purposes of this Section 3.1:
     (a) The Net Profits Account shall be credited with an amount equal to the
sum, from and after the Effective Time with respect to each Payment Period, of
the gross proceeds (determined before calculating the Net Profits) received by
Grantor from the sale of all Subject Minerals; provided, however, that:

  (i)   Subject to the following provisions of this Section 3.1(a), gross
proceeds shall include all consideration received, directly or indirectly, for
Transfers of Subject Minerals as, if and when produced, including without
limitation advance payments and payments under take or pay and similar
provisions of Production Sales Contracts when credited against the price for
delivery of production;     (ii)   if any proceeds are withheld from Grantor for
any reason (other than at the request of Grantor), such proceeds shall not be
considered to be gross proceeds until such proceeds are actually received by
Grantor;     (iii)   if Grantor becomes an underproduced party under any Gas
balancing or similar arrangement affecting the Subject Interests, then the Net
Profits Account shall not be credited with any amounts for any Gas attributable
to the Subject Interests that is deemed to be stored for Grantor’s account under
the terms of such Gas balancing arrangement, and if Grantor becomes an
overproduced party under any Gas balancing or similar arrangement affecting the
Subject Interests, then the Net Profits Account shall not be credited with any
amount for any Gas taken by an underproduced party as “make-up” Gas that would
otherwise be attributable to the Subject Interests. The Net Profits Account
shall be credited with amounts received by Grantor (1) for any “make up” Gas
taken by Grantor as a result of its position as an underproduced party under any
Gas balancing or similar

9



--------------------------------------------------------------------------------



 



      arrangement affecting the Subject Interests, (2) as a balancing of
accounts under a Gas balancing or other similar arrangement affecting the
Subject Interests either as an interim balancing or at the depletion of the
reservoir, and (3) for any Gas taken by Grantor attributable to the Subject
Interests in excess of its entitlement share of such Gas;     (iv)   if Grantor
shall be a party as to any non-consent operations conducted with respect to all
or any of the Subject Interests from and after the Effective Time, all gross
proceeds to be credited to the Net Profits Account with respect thereto shall be
governed by Section 4.3;     (v)   if a controversy or possible controversy
exists (whether by reason of any statute, order, decree, rule, regulation,
contract, or otherwise) as to the correct or lawful sales price of any Subject
Minerals, or if any amounts received or to be received by Grantor as
“take-or-pay” or “ratable take” payments are subject to refund to any purchasers
of Subject Minerals (in each case, such amounts together with any other gross
proceeds withheld from, or repayable by, Grantor, “Possible Refundable
Amounts”), then:

  (A)   amounts withheld by such purchaser or deposited by it with an escrow
agent shall not be considered to have been received by Grantor and shall not be
credited to the Net Profits Account until actually collected by Grantor;
provided, however, that the Net Profits Account shall not be credited with any
interest, penalty, or other amount that is not derived from the sale of Subject
Minerals; and     (B)   amounts received or to be received by Grantor and
promptly deposited or to be deposited by it with a non-Affiliate escrow agent,
to be placed in interest bearing accounts under usual and customary terms, shall
not be considered to have been received by Grantor and shall not be credited to
the Net Profits Account until actually disbursed to Grantor by such escrow
agent; provided, however, that the Net Profits Account shall not be credited
with any interest, penalty, or other amount that is not derived from the sale of
Subject Minerals;

  (vi)   gross proceeds shall not include any amount received by Grantor in
respect of any production of Subject Minerals prior to the Effective Time;    
(vii)   the Net Profits Account shall not be credited with any amount that
Grantor shall receive for any sale or other disposition of any of the Subject
Interests or in connection with any adjustment of any well or leasehold
equipment upon unitization of any of the Subject Interests;     (viii)   gross
proceeds shall not include any Manufacturing Proceeds or other amounts that are
reductions of debits to the Net Profits Account under the proviso of
Section 3.1(b);

10



--------------------------------------------------------------------------------



 



  (ix)   in the event that Subject Minerals are Processed prior to sale, gross
proceeds shall include only the Payment Value of such Subject Minerals before
any such Processing;     (x)   the amount of gross proceeds credited to the Net
Profits Account during any Payment Period shall be reduced by overpayments
pursuant to Section 3.4(a);     (xi)   gross proceeds shall not include any
amount to which Grantor is entitled by virtue of a judgment of a court of
competent jurisdiction resolving a dispute hereunder between Grantee and Grantor
in favor of Grantor, or any amount paid to Grantor in settlement of such
dispute; and     (xii)   gross proceeds shall not include any additional
proceeds from the sale of Minerals related to any Subject Well with respect to
which Grantor elects to be a participating party (whether pursuant to an
operating agreement or other agreement or arrangement, including without
limitation, non-consent rights and obligations imposed by statute or regulatory
agency) with respect to any operation with respect to such Subject Well where
another party or parties have elected not to participate in such operation (or
have elected to abandon such Subject Well) and Grantor elects to pay the costs
of such nonparticipating or abandoning party and as a result of which Grantor
becomes entitled to receive, either temporarily (i.e., through a period of
recoupment) or permanently any additional proceeds from the sale of Minerals
related to such Subject Well.

     (b) The Net Profits Account shall be debited with an amount equal to the
sum of the following (excluding in all events Manufacturing Costs), to the
extent that the same relate to the Existing Hedges or are properly allocable to
the Subject Interests (and any related equipment or property used in connection
therewith) and the production and (subject to Section 4.4) marketing of Subject
Minerals therefrom and have been incurred or accrued (as described below) by
Grantor from and after the Effective Time and attributable to periods ending on
or before the Termination Date:

  (i)   all direct costs paid by Grantor (A) for all direct labor (including
fringe benefits) and other services necessary for operating, producing and
maintaining the Subject Interests and workovers of any Subject Well on the
Subject Interests, (B) for dehydration, compression, separation and
transportation of the Subject Minerals, and (C) for all Materials purchased for
use on, or in connection with, any of the Subject Interests (including without
limitation (1) all amounts charged Grantor for conformance of investment if the
Subject Interests or any part or parts thereof are hereafter from time to time
unitized or if any participating area in a federal divided-type unit is changed,
(2) subject to Section 3.1(c), the costs of workovers and plugging and
abandoning of any well on the Subject Interests and (3) subject to
Section 3.1(c), the cost of secondary recovery, pressure maintenance,
repressuring, recycling and other operations conducted for the purpose of
enhancing production); provided, however, that the debits made to the Net
Profits Account pursuant to this subsection (and, to the extent applicable,
pursuant to the other applicable provisions of this Conveyance) with respect to
any Subject

11



--------------------------------------------------------------------------------



 



      Interest shall be made on the same basis as such costs are charged under
the operating agreement (if any) applicable to such Subject Interest at the time
the transaction giving rise to such debit occurred (including any producing
overhead in such operating agreement), except that in the event a Subject
Interest is operated at such time by a non-Affiliate of Grantor but is not
subject to an operating agreement, such debit shall be made on the same basis as
Grantor is charged by such non-Affiliate of Grantor; provided, further, if
Grantor elects to pay the costs of a nonconsenting party or nonparticipating
party with respect to which the gross proceeds derived from such costs are not
credited to the Net Profits Account pursuant to Section 3.1(a), Grantor shall be
solely responsible for such costs;     (ii)   all costs (including without
limitation outside legal, accounting and engineering services) attributable to
the Subject Interests of (A) handling, investigating and/or settling litigation,
administrative proceedings and claims (including without limitation lien claims
other than liens for borrowed funds) and (B) payment of judgments, penalties and
other liabilities (including interest thereon), paid by Grantor (and not
reimbursed under insurance maintained by Grantor or others) and involving any of
the Subject Interests, or incident to the operation or maintenance of the
Subject Interests, or requiring the payment or restitution of any proceeds of
Subject Minerals, or arising from tax or royalty audits, except that there shall
not be debited to the Net Profits Account any expenses incurred by Grantor in
litigation of any claim or dispute arising hereunder between Grantor and Grantee
or amounts paid by Grantor to Grantee pursuant to a final order entered by a
court of competent jurisdiction resolving any such claim or dispute or amounts
paid by Grantor to Grantee in connection with the settlement of any such claim
or dispute;     (iii)   all taxes (except federal and state income, transfer,
mortgage, inheritance, estate, franchise and like taxes) incurred, accrued or
paid by Grantor with respect to the ownership of the Subject Interests or the
extraction of the Subject Minerals, including without limitation production,
severance, and/or excise and other similar taxes assessed against, and/or
measured by, the production of (or the proceeds or value of production of)
Subject Minerals, occupation taxes, sales and use taxes, and ad valorem taxes
assessed against or attributable to the Subject Interests or any equipment used
in connection with production from any of the Subject Interests and any
extraordinary or windfall profits taxes that may be assessed in the future based
upon profits realized or prices received from the sale of Subject Minerals;
provided, however, that if Grantee is assessed any of such taxes individually
and Grantee pays such taxes, then the taxes which Grantee is assessed
individually and has paid shall not be debited to the Net Profits Account;    
(iv)   insurance premiums attributable to the ownership or operation of the
Subject Interests paid by Grantor for insurance actually carried for periods
after the Effective Time with respect to the Subject Interests, or any equipment
located on any of the Subject Interests, or incident to the operation or
maintenance of the Subject Interests, it being recognized that where the
coverage is general in nature,

12



--------------------------------------------------------------------------------



 



      or relates to a group of properties (or more than one interest in the same
property), only that portion which is reasonably allocated to the Subject
Interests shall be debited hereunder;     (v)   all amounts paid by Grantor
attributable to the Subject Interests and consisting of (A) rent and other
consideration paid for the use or damage to the surface, (B) delay rentals,
shut-in well payments, minimum royalties and similar payments paid pursuant to
the provisions of agreements in force and effect before the Effective Time and
(C) fees for renewals or extensions of the Leases included in the Subject
Interests;     (vi)   amounts attributable to the Subject Interests and charged
by the relevant operator as overhead charges specified in the applicable
operating agreements or other arrangements now or hereafter covering the Subject
Interests or Grantor’s operations with respect thereto;     (vii)   to the
extent Grantor is the operator of a Subject Interest and there is no operating
agreement covering such Subject Interest now or hereafter, those overhead
charges that are allocated by Grantor to such Subject Interest, to the extent
that such charges are allocated in the same manner that Grantor allocates to
other similarly owned and operated properties;     (viii)   if as a result of
the occurrence of the bankruptcy or insolvency or similar occurrence of the
purchaser of Subject Minerals any amounts previously credited to the Net Profits
Account are reclaimed from Grantor or its representative, then the amounts
reclaimed as promptly as practicable following Grantor’s payment thereof;    
(ix)   if Grantor shall be a party to any non-consent operations conducted with
respect to all or any of the Subject Interests, costs related to such
non-consent operations to be debited to the Net Profits Account with respect
thereto, if any, shall be governed by Section 4.3;     (x)   the costs paid by
Grantor in connection with the exercise of its rights pursuant to Section 4.6;  
  (xi)   all costs paid by Grantor for recording this Conveyance and,
immediately prior to the last Payment Period, costs estimated in good faith to
record the termination and/or release of this Conveyance;     (xii)   all
Administrative Hedge Costs paid by Grantor;     (xiii)   without duplication of
the costs described above, all other direct costs paid by Grantor for the
necessary or proper hook up, production, operation, maintenance and workovers of
the Subject Wells and Subject Interests, and the plugging and abandoning of any
unplugged Subject Wells located on the Subject Interests, abandoning of any
facilities used in connection with the Subject Interests and, where applicable,
restoring of the surface of the Subject Interests;

13



--------------------------------------------------------------------------------



 



  (xiv)   any Debit Balance carried forward pursuant to Section 3.2(c); and    
(xv)   the aggregate Hedge Settlement Costs paid by Grantor;

provided that the costs referred to in this Section 3.1(b) shall be reduced by
the following amounts received by Grantor from and after the Effective Time:
(A) any amounts received by Grantor as delay rentals, bonus, royalty or other
similar payments in connection with any Farmout Agreement or for dry hole,
bottom hole or other similar contributions related to the Subject Interests or
otherwise, (B) upon salvage or other disposition, the applicable actual salvage
value (as determined in accordance with the applicable operating agreement then
in effect and binding upon Grantor) of any Eligible Materials, less, in each
instance the actual costs of salvage or other disposition, (C) any cash payments
received by Grantor as a result of any pooling or unitization of the Subject
Interests if the costs giving rise to such payments were charged to the Net
Profits Account, directly or indirectly, (D) any insurance proceeds received by
Grantor in respect of the Subject Interests, Subject Minerals or Eligible
Materials if the cost of such insurance was charged to the Net Profits Account,
directly or indirectly, (E) any amounts received by Grantor from third parties
as rental or use fees for Eligible Materials, (F) the gross proceeds of any
judgments or claims received by Grantor for damages occurring on or after the
Effective Time to the Subject Interests (or any part thereof or interest
therein) or any Materials (or any part thereof or interest therein) used in
connection with the operation of the Subject Interests or any Subject Minerals,
(G) any proceeds from the sale of Eligible Materials, (H) any payments made to
Grantor in connection with the drilling or deferring of drilling of any Subject
Well, (I) if, from and after the Effective Time, any Subject Minerals shall be
Processed before sale, the excess, if any, of the Manufacturing Proceeds arising
therefrom over the Manufacturing Costs of such Processing, (J) any interest,
penalty or other amount not derived from the sale of the Subject Minerals that
is paid to Grantor by the purchaser of production or escrow agent in connection
with Possible Refundable Amounts withheld or deposited with an escrow agent,
(K) the Hedge Settlement Revenues, and (L) the amount described in 5.1(b);
provided further, that in any Payment Period where the reduction in costs
described in subparts (A) through (L) above exceed the amounts described in
Sections 3.1(b)(i) through (xv) above for such Payment Period, then such excess,
plus interest at the Money Market Interest Rate on such amount, commencing on
the expiration date of the preceding Payment Period to the date such amounts
have been used to reduce the costs referred to in this Section 3.1(b) shall not
be applied to reduce the costs described in Sections 3.1(b)(i) through
(xv) below zero but instead shall be applied to reduce such costs in each
succeeding Payment Period, subject to this limitation, until exhausted.
     (c) Notwithstanding anything herein to the contrary, the amounts debited to
the Net Profits Account shall not include any of the following: (A) any amount
that has also been used to reduce or offset the amount of the Subject Minerals
(or proceeds of production thereof) or has otherwise not been included therein
(including, by way of example and without limitation, proceeds attributable to
royalties, overriding royalties, production payments and other charges burdening
the Subject Interests at the Effective Time); (B) any overriding royalty,
production payment or other charge burdening the Subject Interests which was
created by Grantor after the Effective Time; (C) any general, administrative or
overhead costs paid or incurred by Grantor or its Affiliates, except for those
permitted under Sections 3.1(b)(vi) and (vii); (D) any amounts paid by Grantor
(initial or a successor) to such Grantor’s predecessor in interest with respect
to part or all of the Subject Interests (including without limitation any
purchase price or other

14



--------------------------------------------------------------------------------



 



consideration paid by Grantor to such predecessor in interest to acquire all or
part of the Subject Interests); (E) any interest, premiums, fees or similar
charges arising out of borrowings or purchases of any goods, equipment or other
items on credit, whether or not used on or otherwise related to the Subject
Interests; and (F) except for workovers of Subject Wells, any costs attributable
or relating to (1) seismic, geological or geophysical operations on the Subject
Interests; (2) the testing, drilling, completion, equipping, plugging back or
recompletion of any Subject Well or other well on the Subject Interests; (3) any
costs of constructing gathering facilities, tanks, or other production or
delivery facilities on the Subject Interests or (4) plugging and abandoning any
Subject Well drilled on or after the Effective Time that is a dry hole.
     (d) Nothing set forth in this Section 3.1 shall be interpreted or applied
in any manner that shall ever require or permit any duplication of all or any
part of any credit or debit (or reduction thereto) to the Net Profits Account
with respect to the same transaction, item of expense or charge, under this
Conveyance, or that shall ever require or permit any inclusion of any charge to
the Net Profits Account that is reimbursed to Grantor by any Person.
     (e) GRANTEE, BY ITS ACCEPTANCE OF THE NET PROFITS INTEREST, CLEARLY AND
UNEQUIVOCALLY EXPRESSES ITS INTENT THAT THE DEBITS TO THE NET PROFITS ACCOUNT
CONTAINED IN SECTION 3.1(b) SHALL BE APPLICABLE REGARDLESS OF WHETHER OR NOT THE
LOSSES, COSTS, EXPENSES AND DAMAGES THAT MAY BE DEBITED IN ACCORDANCE WITH SUCH
SECTION AROSE SOLELY OR IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF GRANTOR OR ANY OF ITS AFFILIATES,
OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GRANTOR OR ANY OF ITS
AFFILIATES, EXCEPT TO THE EXTENT THAT ANY SUCH LOSSES, COSTS, EXPENSES OR
DAMAGES RESULT, DIRECTLY OR INDIRECTLY, FROM ANY BREACH OR NONCOMPLIANCE WITH
THE OPERATIONS STANDARD SET FORTH IN SECTION 4.1 HEREOF, AND NOTHING CONTAINED
HEREIN OR ELSEWHERE IN THIS CONVEYANCE SHALL BE CONSTRUED AS A WAIVER OR RELEASE
OF GRANTOR FROM ANY CLAIM, ACTION OR LIABILITY ARISING UNDER SECTION 4.1 HEREOF.
     3.2 Accounting.
     (a) After the end of each Payment Period, a calculation of net profits
shall be made by Grantor by deducting (i) the total debits (net of reductions
thereof) properly made to the Net Profits Account during such Payment Period
pursuant to Section 3.1(b) from (ii) the total credits properly made to such Net
Profits Account during such Payment Period pursuant to Section 3.1(a).
     (b) If the computation made in accordance with Section 3.2(a) results in a
positive amount with respect to a Payment Period (the “Net Profits”), then
(i) that positive amount shall be subtracted from the balance of the Net Profits
Account to cause the Net Profits Account to have a zero balance immediately
following the end of such Payment Period, (ii) that positive amount shall be
multiplied by the Proceeds Percentage to determine the Net Profits Interest and

15



--------------------------------------------------------------------------------



 



(iii) the resulting product from the calculations in (ii) above shall be payable
to Grantee as specified in Section 3.3.
     (c) If the computation made in accordance with Section 3.2(a) results in a
negative amount with respect to a Payment Period, the negative sum shall be
deemed the “Debit Balance.” Any Debit Balance shall be carried forward as a
debit to the Net Profits Account for the following Payment Period. If there is a
Debit Balance at the end of any Payment Period, no payments shall be made to
Grantee in respect of the Net Profits Interest nor shall Grantee ever be liable
to make any payment to Grantor in respect of the Debit Balance. In the event
that any Debit Balance exists, then an amount shall be computed equal to
interest on such Debit Balance at the Money Market Interest Rate for the period
between the last day of the Payment Period that resulted in such Debit Balance
and the last day of the next Payment Period, which amount shall, on the last day
of such next Payment Period, be debited to the Net Profits Account in the same
manner as other debits to the Net Profits Account for such Payment Period.
     (d) All amounts received by Grantor from the sale of the Subject Minerals
for any Payment Period shall be held by Grantor in one of its general bank
accounts and Grantor shall not be required to maintain a segregated account for
such funds.
     3.3 Payment of Proceeds Percentage of Net Profits. On or before the tenth
day (or, if such day is not a Business Day, the next Business Day) following the
Quarterly Record Date for each Payment Period, Grantor shall transfer or cause
to be transferred to Grantee an amount in respect of the Subject Interests equal
to the product of the Proceeds Percentage times the Net Profits with respect to
the immediately preceding Payment Period in accordance with Section 3.2(b). All
funds delivered to Grantee on account of the Net Profits Interest shall be
calculated and paid entirely and exclusively out of the gross proceeds
attributable to the Subject Minerals attributable to the Subject Interests.
     3.4 Overpayment; Past Due Payments.
     (a) If Grantor ever pays Grantee more than the amount of money then due and
payable to Grantee under this Conveyance, Grantee shall not be obligated to
return the overpayment, but Grantor may at any time thereafter reduce the gross
proceeds used to calculate the Net Profits and retain for its own account an
amount equal to the overpayment, plus interest at the Money Market Interest Rate
on such amount, commencing on the sixth (6th) day from the date of the
overpayment to the date such amount is recovered by Grantor from such proceeds.
     (b) Any amount not paid by Grantor to Grantee with respect to the Net
Profits Interest when due shall bear, and Grantor hereby agrees to pay, interest
at the Money Market Interest Rate from the due date until such amount has been
paid.
     (c) Grantor shall give Grantee written notice with respect to any
underpayment or overpayment described in this Section 3.4, together with
supporting worksheets and data.
     3.5 Statements.
     (a) On or before each Quarterly Record Date, Grantor shall deliver to
Grantee a statement showing the computation of the Net Profits and the Proceeds
Percentage of the Net

16



--------------------------------------------------------------------------------



 



Profits, including gross proceeds and debits therefrom (including any reductions
to such gross proceeds and/or debits), with respect to the preceding Payment
Period.
     (b) On or before the first Quarterly Record Date after the end of each
calendar year and on or before the Quarterly Record Date after the Termination
Date, such statement shall also show the computation of the Net Profits and the
Proceeds Percentage of the Net Profits, including gross proceeds and debits
therefrom (including any reductions to such gross proceeds and/or debits), for
the preceding calendar year (or portion thereof when the Net Profits Interest
was in effect).
     (c) If Grantee takes exception to any item or items included in any
quarterly statement required by Section 3.5(a), Grantee must notify Grantor in
writing within one hundred and twenty (120) days after the end of the fiscal
year with respect to which such statements relate. Such notice must set forth in
reasonable detail the specific debits complained of and to which exception is
taken or the specific credits which should have been made and allowed.
Adjustments shall be made for all complaints and exceptions that are agreed to
by the parties; provided that if the parties do not agree, such disputed matters
shall be subject to the arbitration provisions set forth in Article XI of the
Trust Agreement.
     (d) Notwithstanding anything to the contrary herein, all matters reflected
in Grantor’s statements for the preceding calendar year (or portion thereof)
that are not objected to by Grantee in the manner provided by this
Section 3.5(c) shall be deemed correct as rendered by Grantor to Grantee.
     3.6 Information/Access.
     (a) Grantor shall maintain true and correct books, records, and accounts of
(i) all transactions required or permitted by this Conveyance and (ii) the
financial information necessary to reflect such transactions, including the
financial information needed to calculate the Net Profits with respect to any
Payment Period.
     (b) Grantee or its representative, at the Trust’s expense, may inspect and
copy such books, records, and accounts in the offices of Grantor during normal
business hours and upon reasonable notice.
     (c) At Grantee’s request, subject to applicable restrictions on disclosure
and transfer of information, Grantor shall give Grantee and its designated
representatives (on behalf of the Trust) reasonable access in Grantor’s office
during normal business hours to (i) all geological, Subject Well and production
data in Grantor’s possession or Grantor’s Affiliates’ possession, relating to
operations on the Subject Interests and (ii) all reserve reports and reserve
studies in the possession of Grantor or of Grantor’s Affiliates, relating to the
Subject Interests, whether prepared by Grantor, by Grantor’s Affiliates, or by
consulting engineers.
     (d) Grantor makes no representations or warranties about the accuracy or
completeness of any such data, reports, or studies referred to in Section 3.6(c)
and shall have no liability to Grantee, the Trust or any other Person resulting
from such data, studies, or reports.

17



--------------------------------------------------------------------------------



 



ARTICLE IV
OPERATION OF THE SUBJECT INTERESTS
     4.1 Operations Standard. To the extent that Grantor controls such matters
and notwithstanding anything to the contrary herein, with respect to each
Subject Interest, Grantor agrees that it will conduct and carry on, or use
commercially reasonable efforts to cause the operation thereof to conduct and
carry on, the maintenance and operation of such Subject Interest in the same
manner as a reasonably prudent operator in the State in which such Subject
Interest is located would under the same or similar circumstances acting with
respect to its own properties (without regard to the existence of the Net
Profits Interest). Grantee acknowledges that Grantor is and shall be an
undivided interest owner with respect to the Subject Interests. Grantee agrees
that the acts or omissions of Grantor’s co-owners shall not be deemed to
constitute a violation of the provisions of this Section 4.1, nor shall any
action required by a vote of co-owners be deemed to constitute such a violation
so long as Grantor has voted its interest in a manner designed to comply with
this Section 4.1. Subject to the following sentence, nothing contained in this
Section 4.1 shall be deemed to prevent or restrict Grantor from electing not to
participate in any operations that are to be conducted under the terms of any
operating agreement, unit operating agreement, contract for development, or
similar instrument affecting or pertaining to the Subject Interests (or any
portion thereof) and permitting consenting parties to conduct non-consent
operations thereon if a reasonably prudent operator in the State in which the
Subject Interest affected thereby is located acting with respect to its own
properties (without regard to the existence of the Net Profits Interest) would
make such elections.
     4.2 Pooling and Unitization. Grantor shall have the right to pool or
unitize all or any of the Leases as to any one or more of the formations or
horizons thereunder, and as to any of the Subject Minerals, when, in the
reasonable judgment of Grantor, it is necessary or advisable to do so in order
to form a drilling or proration unit to facilitate the orderly development of
the Subject Interests or to comply with the requirements of any law or
governmental order or regulation relating to the spacing of wells or proration
of the production therefrom. For purposes of computing the Net Profits, there
shall be allocated to the Subject Interests included in such unit a pro rata
portion of the Minerals produced from the pooled unit on the same basis that
production from the pool or unit is allocated to other working interests in such
pool or unit. The interest in any such unit attributable to the Subject
Interests (or any part thereof) included therein shall become a part of the
Subject Interests and shall be subject to the Net Profits Interest in the same
manner and with the same effect as if such unit and the interest of Grantor
therein were specifically described in Exhibit A to this Conveyance.
     4.3 Non-Consent. Subject to Section 4.1, if Grantor elects to be a
non-participating party (whether pursuant to an operating agreement or other
agreement or arrangement, including without limitation, non-consent rights and
obligations imposed by statute or regulatory agency) with respect to any
operation on any Subject Interest or elects to be an abandoning party with
respect to a Subject Well located on any Subject Interest, the consequence of
which election is that Grantor’s interest in such Subject Interest or part
thereof is temporarily (i.e., during a recoupment period) or permanently
forfeited to the parties participating in such operations, or electing not to
abandon such Subject Well, then the costs and proceeds attributable to such
forfeited interest shall not, for the period of such forfeiture (which may be a
continuous and permanent period), be debited or credited to the Net Profits
Account and such forfeited interest

18



--------------------------------------------------------------------------------



 



shall not, for the period of such forfeiture, be subject to the Net Profits
Interest. Notwithstanding anything to the contrary contained herein, Grantor
shall not elect, as to any Subject Interest, to be a non-participating party
with respect to any operation contemplated in this Section 4.3 in the event any
Affiliate of Grantor will also be a participating party in such operation.
     4.4 Marketing/Hedges. As between Grantor and Grantee, Grantor shall have
exclusive charge and control of the marketing of all Subject Minerals. Grantor
shall market the Subject Minerals allocable to the Net Profits Interest in the
same manner that it markets its Subject Minerals and Grantor shall not be
entitled to deduct from the calculation of the Net Profits any fee for marketing
the Subject Minerals allocable to the Net Profits Interest other than fees for
marketing paid to non-Affiliates. Grantor shall not enter into any Hedges (other
than the Existing Hedges) with respect to the Subject Minerals from and after
the Effective Time or modify or terminate the Existing Hedges.
     4.5 Amendment of Leases. Grantor shall have the unrestricted right to
renew, extend, modify, amend, or supplement the Leases with respect to any of
the lands covered thereby in any particular without the consent of Grantee;
provided, that the Net Profits Interest shall apply to all renewals, extensions,
modifications, amendment, supplements and other similar arrangements (and/or
interests therein) of the Leases, whether or not such renewals, extensions
modifications, amendment, supplements or arrangements have heretofore been
obtained, or are hereafter obtained, by Grantor and no renewal, extension,
modification, amendment, or supplementation shall adversely affect any of
Grantee’s rights hereunder, including, without limitation, the amount,
computation, or method of payment of the Net Profits Interest; provided further
that any fees payable with respect to such renewal, extension, modification,
amendment or supplementation may be debited to the Net Profits Account pursuant
to Section 3.1(b). Grantor shall furnish Grantee with written notice of any
renewal, extension, modification, amendment, or supplementation, which
materially affects the Net Profits Interest, within 30 days after Grantor has
entered into the same, which notice shall specify the date thereof and the
location and the acreage covered thereby.
     4.6 Abandonment. Grantor shall have the right without the joinder of
Grantee to release, surrender and/or abandon its interest in the Subject
Interests, or any part thereof, or interest therein even though the effect of
such release, surrender or abandonment will be to release, surrender or abandon
the Net Profits Interest the same as though Grantee had joined therein insofar
as the Net Profits Interest covers the Subject Interests, or any part thereof or
interest therein, so released, surrendered or abandoned by Grantor; provided,
however, that Grantor shall not release, surrender or abandon any Subject
Interest unless and until Grantor has determined (acting like a reasonably
prudent operator in the State in which such Subject Interests are located with
respect to its own properties, without regard to the existence of the Net
Profits Interest) that such Subject Interest will no longer produce Subject
Minerals in paying quantities; and provided further that Grantor will promptly
after the release, surrender or abandonment of any Subject Interest, or any part
thereof or interest therein, notify Grantee in writing, giving a description of
such Subject Interest, or part thereof or interest therein, that has been
released, surrendered or abandoned, and the date on which such release,
surrender or abandonment has occurred. Grantor shall have an unequivocal right
to abandon a Subject Interest, or any part thereof if such abandonment is
necessary for health, safety or environmental reasons, or the

19



--------------------------------------------------------------------------------



 



Subject Minerals that would have been produced from the abandoned Subject
Interest would otherwise be produced from Subject Wells located on the remaining
Subject Interests.
     4.7 Contracts with Affiliates. Grantor or its Affiliates may perform
services and furnish supplies and/or equipment with respect to the Subject
Interests that are required to operate the Subject Interests in accordance with
the operations standard set forth in Section 4.1 hereof and debit the Net
Profits Account for the costs of such services and/or furnishing of such
supplies and/or equipment, provided that the terms of the provision of such
services or furnishing of supplies and/or equipment shall not be less favorable
than those terms available from non-Affiliates in the same area as such Subject
Interests that are engaged in the business of rendering comparable services or
furnishing comparable equipment and supplies, taking into consideration all such
terms, including the price, term, condition of supplies or equipment,
availability of supplies and/or equipment, and all other terms.
ARTICLE V
RELEASES AND TRANSFERS OF SUBJECT INTERESTS/SUBJECT WELLS
     5.1 Sale and Release of Properties.
     (a) Grantor may from time to time Transfer the Subject Interests, or any
part thereof or undivided interest therein, free of the Net Profits Interest and
the Conveyance, provided that:

  (i)   no Subject Interest or portion thereof may be Transferred pursuant to
this Section 5.1 where the production of Subject Minerals from such Subject
Interest or part thereof for the twelve (12) months immediately preceding the
proposed sale date for such Subject Interest or part thereof exceeds one quarter
of one percent (0.25%) of the total production of total Subject Minerals
produced from all of the Subject Interests for the twelve (12) months
immediately preceding the proposed sale date for such Subject Interest or part
thereof;     (ii)   in connection with any such Transfer, Grantee shall receive
as compensation for the release of its Net Profits Interest in the Subject
Interest (or portion thereof) so Transferred the Fair Value of the portion of
the Net Profits Interest so released; and     (iii)   the aggregate fair market
value of all portions of the Net Profits Interest released pursuant to
Section 5.1(a) during any consecutive twelve (12) month period shall not exceed
$500,000.

     (b) In connection with any Transfer pursuant to this Section 5.1, Grantor
shall reduce the costs referred to in Section 3.1(b), subject to the limitations
described in Section 3.1(b), by an amount equal to the Fair Value of the portion
of the Net Profits Interest being released. Such reduction shall be taken into
account in the Payment Period in which Grantor receives the payment with respect
to any such Transfer of the Subject Interest.
     (c) In connection with any Transfer provided for in this Section 5.1,
Grantee shall, on request, immediately prior to any such Transfer, execute,
acknowledge, and deliver to Grantor a

20



--------------------------------------------------------------------------------



 



recordable instrument (reasonably acceptable to Grantor) that reconveys the Net
Profits Interest with respect to the Subject Interests being Transferred to
Grantor.
     (d) From and after the actual date of any such Transfer by Grantor, Grantor
and any assignee, purchaser, transferee or grantee of such Subject Interest
shall be relieved of all obligations, requirements, and responsibilities arising
under the Net Profits Interest or this Conveyance with respect to the Subject
Interests Transferred, except for those that accrued prior to such date.
     5.2 Release of Other Properties.
     (a) Notwithstanding anything herein to the contrary, in the event that any
Person notifies Grantor that, pursuant to a Prior Reversionary Interest, Grantor
is required to convey any of the Subject Interests to such Person or cease
production from any Subject Well, Grantor may provide such conveyance with
respect to such Subject Interest or permanently cease production from any such
Subject Well.
     (b) Notwithstanding anything herein to the contrary, in the event that
Grantor receives compensation pursuant to any Prior Reversionary Interest
Grantee shall not be entitled to any share of such compensation.
     (c) In connection with any conveyance or permanent cessation of production
provided for in Section 5.2(a) above, Grantee shall, on request, immediately
prior to such event, execute, acknowledge, and deliver to Grantor a recordable
instrument (reasonably acceptable to Grantor) that reconveys the Net Profits
Interest with respect to any such Subject Well or Subject Interests to Grantor.
     (d) From and after the actual date of any conveyance or permanent cessation
of production provided for in Section 5.2(a), Grantor and any assignee,
purchaser, transferee or grantee of such Subject Interest shall be relieved of
all obligations, requirements, and responsibilities arising under the Net
Profits Interest or this Conveyance with respect to the Subject Interests
Transferred (and no credits or debits shall be made to the Net Profits Account
therefor), except for those that accrued prior to such date.
     5.3 Farmouts.
     (a) Grantor may from time to time enter into Farmout Agreements with Third
Persons with respect to a Subject Interest. In the event that Grantor enters
into any Farmout Agreement with a Third Person, the Net Profits Interest and
this Conveyance shall burden only Grantor’s retained interest in the Subject
Interest after giving effect to any interest in the Subject Interest that a
counterparty to the Farmout Agreement may earn under such Farmout Agreement.
     (b) In connection with Grantor entering into any Farmout Agreement, Grantee
shall, upon request, execute, acknowledge, and deliver to Grantor a recordable
instrument (reasonably acceptable to Grantor) that releases the Net Profits
Interest and this Conveyance with respect to the Subject Interests being
Transferred pursuant to such Farmout Agreement; provided, the Net Profits
Interest shall continue to burden the Subject Interest retained by Grantor.

21



--------------------------------------------------------------------------------



 



ARTICLE VI
OWNERSHIP OF PROPERTY; LIABILITY OF GRANTEE; NO RIGHT OF OPERATIONS BY GRANTEE
     6.1 Ownership of Certain Property. The Net Profits Interest does not
include any right, title, or interest in and to any personal property, fixtures,
or equipment and is exclusively an interest in and to the Subject Leases and the
Minerals in and under and produced and saved from the Subject Interests, and
Grantee shall look solely to the Subject Minerals and payments in respect
thereof (as provided herein) for the satisfaction and realization of the Net
Profits Interest.
     6.2 No Personal Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS CONVEYANCE, GRANTEE SHALL NEVER PERSONALLY BE RESPONSIBLE FOR
PAYMENT OF ANY PART OF THE COSTS, EXPENSES OR LIABILITIES INCURRED IN CONNECTION
WITH THE EXPLORING, DEVELOPING, OPERATING AND MAINTAINING OF THE SUBJECT
INTERESTS; PROVIDED, HOWEVER, ALL SUCH COSTS AND EXPENSES SHALL, TO THE EXTENT
THE SAME RELATE TO ACTS, OMISSIONS, EVENTS, CONDITIONS OR CIRCUMSTANCES
OCCURRING FROM AND AFTER THE EFFECTIVE TIME, NEVERTHELESS BE CHARGED AGAINST THE
NET PROFITS ACCOUNT AS AND TO THE EXTENT HEREIN PERMITTED.
     6.3 No In-Kind Rights. Grantee shall have no right to take in kind any
Subject Minerals allocable to the Net Profits Interest.
     6.4 No Operating Rights. IT IS THE EXPRESS INTENT OF GRANTOR AND GRANTEE
THAT THE NET PROFITS INTEREST SHALL CONSTITUTE (AND THIS CONVEYANCE SHALL
CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES AS CREATING) A SINGLE, SEPARATE
NON-OPERATING NET PROFITS INTEREST IN AND TO THE SUBJECT LEASES AND MINERALS IN
AND UNDER AND PRODUCED AND SAVED FROM THE SUBJECT INTERESTS DURING THE NET
PROFITS PERIOD FOR ALL PURPOSES AND A FULLY VESTED AND FULLY CONVEYED INTEREST
IN PROPERTY. WITHOUT LIMITATION OF THE GENERALITY OF THE IMMEDIATELY PRECEDING
SENTENCE, GRANTOR AND GRANTEE ACKNOWLEDGE THAT GRANTEE HAS NO RIGHT OR POWER TO
PARTICIPATE IN THE SELECTION OF A DRILLING CONTRACTOR, TO PROPOSE THE DRILLING
OF A WELL, TO DETERMINE THE TIMING OR SEQUENCE OF DRILLING OPERATIONS, TO
COMMENCE OR SHUT DOWN PRODUCTION, TO TAKE OVER OPERATIONS, OR TO SHARE IN ANY
OPERATING DECISION WHATSOEVER OR IN ANY DECISION PERTAINING TO THE MARKETING AND
SALE OF PRODUCTION WHATSOEVER. GRANTOR AND GRANTEE HEREBY EXPRESSLY NEGATE ANY
INTENT TO CREATE (AND THIS CONVEYANCE SHALL NEVER BE CONSTRUED AS CREATING) A
MINING OR OTHER PARTNERSHIP OR JOINT VENTURE OR OTHER RELATIONSHIP SUBJECTING
GRANTOR AND GRANTEE TO JOINT LIABILITY.

22



--------------------------------------------------------------------------------



 



ARTICLE VII
WARRANTY AND NEGATIVE COVENANT
     7.1 Warranty. Grantor agrees to warrant and forever defend, all and
singular, the Net Profits Interest unto Grantee, its successors and assigns,
against all persons whomsoever claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise, subject to the
Permitted Encumbrances. Subject to the Net Profits Interest and the Permitted
Encumbrances, Grantor further warrants to Grantee that with respect to claims
made by, through or under Grantor or its Affiliates, immediately prior to the
transfer made pursuant to this Conveyance, with respect to each well set forth
in Exhibit B to the Supplemental Agreement, Grantor is (i) entitled to receive
not less than the percentage set forth in Exhibit B to the Supplemental
Agreement hereto as the “Net Revenue Interest” of all Minerals produced, saved
and marketed from such well to which such Net Revenue Interest corresponds
without reduction of such interest throughout the duration of the life of such
well except as specifically set forth in Exhibit B to the Supplemental
Agreement, and (ii) obligated to bear the percentage of the costs and expenses
relating to the maintenance, development and operation of such well not greater
than the “Working Interest” shown in Exhibit B to the Supplemental Agreement
with respect to such well, without increase throughout the duration of the life
of such well, as applicable, except as specifically set forth in Exhibit B to
the Supplemental Agreement. Grantor also hereby transfers to Grantee by way of
substitution and subrogation (to the fullest extent that same may be
transferred), all rights or actions over and against all predecessors (other
than Affiliates of Grantor), covenantors or warrantors of title.
     7.2 Senior Obligation. Grantor agrees that it shall cause each agreement,
indenture, bond, deed of trust, filing, application or other instrument that
creates or purports to create a lien, mortgage, security interest or other
charge secured by the Subject Interests, Subject Minerals or the proceeds from
the sale of the Subject Minerals or the Existing Hedges that is entered into on
or after the date hereof to include an express agreement and acknowledgement by
the parties thereto that the Net Profits Interest is senior in right of payment
and collection to any and all obligations created thereby in respect of the
Subject Interests, Subject Minerals or the proceeds from the sale of the Subject
Minerals or the Existing Hedges; provided, however, that this Section 7.2 shall
not apply to any agreement, indenture, bond, deed of trust, filing, application
or other instrument that creates a lien, mortgage, security interest or other
charge secured by not more than Grantor’s residual interest in the Subject
Interests, Subject Minerals or the proceeds from the sale of the Subject
Minerals, (in each case) subject and subordinate to the Net Profits Interest
(and the Net Profits Interest shall not be burdened or encumbered by any such
lien, mortgage, security interest or other charge).
ARTICLE VIII
ASSIGNMENT OF PRE-EFFECTIVE TIME PAYMENT
For and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration (including the issuance by Grantee to Grantor of the
Trust Units identified in Article I) to Grantor paid by Grantee, the receipt and
sufficiency of which are hereby acknowledged by Grantor, Grantor has bargained,
sold, granted, conveyed, transferred, assigned, set over, and delivered, and by
these presents does hereby bargain, sell, grant, convey, transfer, assign, set
over, and deliver unto Grantee, its successors and assigns, effective as of the
Effective

23



--------------------------------------------------------------------------------



 



Time, an amount, payable by wire transfer of immediately available funds on or
before the tenth day (or, if such day is not a Business Day, the next Business
Day) following the Quarterly Record Date for the applicable Payment Period,
equal to the product of the Proceeds Percentage times the Net Profits that would
have been payable by Grantor to Grantee pursuant to the terms of the Net Profits
Interest calculated by reference to the production of the Subject Interests for
the Production Period Prior to the Effective Time as if the Net Profits Interest
had been in existence and this Conveyance been dated and in effect as of
January 1, 2008 (the “Pre-Effective Time Payment”). In no event shall any item
of gross proceeds, cost, revenue or other amount used in determining the
Pre-Effective Time Payment be duplicated with any such item of gross proceeds,
cost, revenue or other amount pursuant to the calculation of the Net Profits
Interest.
ARTICLE IX
MISCELLANEOUS
     9.1 Notices. All notices and other communications required or permitted
under this Conveyance shall be in writing and, unless otherwise specifically
provided, shall be delivered personally, by electronic transmission, by
registered or certified mail, postage prepaid, or by delivery service for which
a receipt is obtained (except for quarterly statements provided for under
Section 3.5 above which may be sent by regular mail), to the respective
addresses of Grantor and Grantee shown below, and shall be deemed delivered on
the date of receipt. Either party may specify his proper address or any other
post office address within the continental limits of the United States by giving
notice to the other party, in the manner provided in this Section, at least
fifteen (15) days prior to the effective date of such change of address. For
purposes of notice, the addresses of Grantor and Grantee shall be as follows:

     
If to Grantor:
  c/o Whiting Petroleum Corporation
 
  1700 Broadway, Suite 2300
 
  Denver, Colorado 80290-2300
 
  Attention: Chief Financial Officer
 
   
If to Grantee:
  The Bank of New York Trust Company, N.A.
 
  Global Corporate Trust
 
  919 Congress Avenue, Suite 500
 
  Austin, Texas 78701
 
  Attention: Michael J. Ulrich

     9.2 Payments. Grantor shall transfer or cause to be transferred all monies
to which Grantee is entitled hereunder by Federal funds wire transfer not later
than the date when due, to Grantee at the bank account specified by Grantee in
writing to Grantor.
     9.3 Amendments. This Conveyance may not be amended, altered, or modified
except pursuant to a written instrument executed by Grantor and Grantee.
     9.4 Further Assurances. Grantor and Grantee shall from time to time do and
perform such further acts and execute and deliver such further instruments,
conveyances, and documents as may be required or reasonably requested by the
other party to establish, maintain, or protect the respective rights and
remedies of Grantor and Grantee and to carry out and

24



--------------------------------------------------------------------------------



 



effectuate the intentions and purposes of this Conveyance, provided in each case
the same does not conflict with any provision of this Conveyance.
     9.5 Waivers. The failure of Grantor or Grantee to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting the right to require such performance in the future, nor shall
a waiver or estoppel in any one instance constitute a waiver or estoppel with
respect to a later breach of a similar nature or otherwise.
     9.6 No Partition. Grantor and Grantee acknowledge that Grantee has no right
or interest that would permit Grantee to partition any portion of the Subject
Interests, and Grantee hereby waives any such right.
     9.7 Governing Law. THIS CONVEYANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO EXCEPT TO THE EXTENT THE
PROPERTY LAWS OF THE STATE IN WHICH THE SUBJECT INTERESTS ARE LOCATED ARE
APPLICABLE.
     9.8 Rule Against Perpetuities. It is not the intent of Grantor or Grantee
that any provision herein violate any applicable law regarding the rule against
perpetuities, the suspension of the absolute power of alienation, or other rules
regarding the vesting or duration of estates, and this Conveyance shall be
construed as not violating any such applicable law to the extent the same can be
so construed consistent with the intent of the parties. In the event, however,
that any provision hereof is determined to violate any such applicable law, then
such provision shall nevertheless be effective for the maximum period (but not
longer than the maximum period) permitted by any such applicable law that will
result in no violation. To the extent such maximum period is permitted to be
determined by reference to “lives in being”, Grantor and Grantee agree that
“lives in being” shall refer to the lifetime of the last to die of the now
living lineal descendants of the late Joseph P. Kennedy (father of the late
President of the United States of America).
     9.9 Tax Matters.
     (a) Nothing herein contained shall be construed to constitute a partnership
or to cause either party hereto (under state law or for tax purposes) to be
treated as being the agent of, or in partnership with, the other party. In
addition, the parties hereto intend that the Net Profits Interest conveyed
hereby to Grantee shall at all times be treated as (i) an incorporeal (i.e., a
non-possessory) interest in real property or land under the laws of the state in
which the Subject Interests are located, and (ii) a production payment under
Section 636 of the Code, and therefore, for tax purposes, debt, payable out of
net profits (rather than as a working or any other interest). The parties hereto
intend that the Pre-Effective Time Payment conveyed hereby to Grantee shall at
all times be treated for United States federal income tax purposes as a debt
obligation of Grantor.
     (b) Grantor and Grantee agree, and by acquisition of an interest in Grantee
each holder of an interest in Grantee shall be deemed to have agreed, for United
States federal income tax purposes, (1) to treat the Net Profits Interest as
indebtedness that is subject to Treasury Regulations Section 1.1275-4 (the
“Contingent Debt Regulations”) and, for purposes of the

25



--------------------------------------------------------------------------------



 



Contingent Debt Regulations, to treat payments received with respect to the Net
Profits Interest as contingent payments, and (2) to accrue interest with respect
to the Net Profits Interest according to the “noncontingent bond method” set
forth in Treasury Regulations Section 1.1275-4(b), using the comparable yield of
9.0% per annum compounded semi-annually.
     (c) Grantor and Grantee acknowledge and agree, and by acquisition of an
interest in Grantee each holder of an interest in Grantee shall be deemed to
have agreed, that (i) the comparable yield and the schedule of projected
payments are not determined for any purpose other than for the determination of
interest accruals and adjustments thereof in respect of the Net Profits Interest
for United States federal income tax purposes and (ii) the comparable yield and
the schedule of projected payments do not constitute a projection or
representation regarding the amounts payable on the Net Profits Interest.
     (d) Grantor may cause to be withheld from any payment hereunder any tax
withholding required by law or regulations, including, in the case of any
withholding obligation arising from income that does not give rise to any cash
or property from which any applicable withholding tax could be satisfied, by way
of set off against any subsequent payment of cash or property hereunder.
     9.10 Counterparts; Termination.
     (a) Multiple counterparts of the Conveyance have been recorded in the
counties of the States of Oklahoma, Texas, North Dakota, Arkansas, Montana,
Wyoming, Michigan, New Mexico, Louisiana, Colorado, Alabama, Utah, Kansas, and
Mississippi where the Subject Interests are located. The counterparts are
identical except that, to facilitate recordation, the counterpart recorded in
each county may contain property descriptions relating only to the Subject
Interests located in that county. A counterpart of the Conveyance containing all
property descriptions of Subject Interests will be maintained in the offices of
the Grantor.
     (b) If any Subject Interests are located in more than one county, the
description of such Subject Interests may be included in any one or more
counterparts prepared for recordation in separate counties, but the inclusion of
the same property description in more than one counterpart of this Conveyance
shall not be construed as having effected any cumulative, multiple, or
overlapping interest in the Subject Interests in question.
     (c) On the Termination Date, Grantee shall, on request, execute,
acknowledge, and deliver to Grantor a recordable instrument (reasonably
acceptable to Grantor) that terminates and releases the Net Profits Interest
with respect to the Subject Interests.
     9.11 Binding Effect. All the covenants and agreements of Grantor herein
contained shall be deemed to be covenants running with Grantor’s interest in the
Subject Interests and the lands affected thereby. All of the provisions hereof
shall inure to the benefit of Grantee and its successors and assigns and shall
be binding upon Grantor and its successors and assigns and all other owners of
the Subject Interests or any part thereof or any interest therein.

26



--------------------------------------------------------------------------------



 



     EXECUTED effective for all purposes as of the Effective Time.

         
 
  GRANTOR:    
 
       
ATTEST:
  WHITING OIL AND GAS CORPORATION    
 
       
By: /s/ Christy M. Evenden
  By: /s/ David M. Seery    
 
Name: Christy M. Evenden
 
 
Name: David M. Seery    
Title: Assistant Secretary
  Title: Vice President, Land    
 
       
ATTEST:
  EQUITY OIL COMPANY    
 
       
By: Christy M. Evenden
  By: /s/ David M. Seery    
 
Name: Christy M. Evenden
 
 
Name: David M. Seery    
Title: Assistant Secretary
  Title: Vice President, Land    

            GRANTEE:

WHITING USA TRUST I

By its Trustee, The Bank of New York
Trust Company, N.A.
      By:   /s/ Michael J. Ulrich         Name:   Michael J. Ulrich       
Title:   Vice President     

This Conveyance was drafted by John K. Wilson from the law firm of Foley &
Lardner LLP, located at 777 E. Wisconsin Avenue, Milwaukee, WI 53202, phone
number (414) 271-2400.

27



--------------------------------------------------------------------------------



 



EXHIBIT A

Exhibit A – Page 1